Title: To John Adams from Edmund Jenings, 28 November 1781
From: Jenings, Edmund
To: Adams, John



Brussels Nor. 28th. 1781
Sir

Altho I am fearful, that my Correspondance has lately been Troublesome to your Excellency, yet I cannot help sending the inclosed Letter from a Friend, whose Heart is sensible to every Impression of public and private Virtue.
He has been a long Time acquainted with his Excellency Mr Lawrens, and therefore esteems Him. He is touched, your Excellency will see at his present Situation, I must Confess I am so too, and therefore shall desire my Friend to Convey to Him, if Necessary, £100 to Assist him Somewhat until means are found out to render his Life tolerable. I Hope I shall not appear busy and presumptuous in this Action, which I assure your Excellency is dictated by feelings for the Public and the Suffering Individual.
The Paper, of which I send your Excellency a Copy, seems to have been written immediately after my Friends Visit in the Tower.
I need not say any thing of the inclosed printed Paper. Your Excellency sees that it is desir’d to be conveyed to Mynheer Van Berkel by Messrs De Neufville.

I am with the greatest Respect Sir Your Excellencys Most Obedient & Humble Servant
Edm: Jenings

